Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the limitation “the amount denture base” which should be “the amount of denture base”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 4,517,043). 
Regarding claim 1, Martin discloses an arch device for a denture(Fig. 17 showing dentures 20 and 21), having a denture base of a denture base material (Fig. 15, column 5 lines 60-61 disclosing a denture base material of acrylic, column 1 lines 19-20 disclosing acrylic is a methylmethacyrlate), a channel formed along an occlusal surface of the denture base (Fig. 15 element 15 showing a channel), an a preset arch of denture teeth that sits in the channel formed along the occlusal surface of the denture base where the pre-set arch of denture teeth has an amount of denture teeth base material applied to it (Fig. 16 element 19). Regarding claim 1 the claimed phase “pre-set arch” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 2, Martin further discloses where the amount of denture base material is applied to at least one of a buccal or labial portion of the pre-set arch of the denture teeth (Fig. 16 element 19 is on both sides of the teeth).
Regarding claim 3, Martin further discloses where the arch device is one of an upper arch device and a lower arch device (Fig. 17 elements 20 and 21).
Regarding claim 4, Martin further discloses where the denture base material is at least one of a light cure and an auto polymerizing material (column 5 line 68-column 6 line 2 disclosing self-curing).
Regarding claims 5 and 6, Martin discloses a bonding agent of self-curing methylmethacrylate monomer(column 6 lines 3-5 disclosing self-curing acrylic cement) is applied to the denture base portion of the pre-set arch of denture teeth to couple the pre-set arch of denture teeth to the denture base (column 6 lines 4-6).
Regarding claim 7, Martin discloses where the denture base is applied to a model of the mouth before the channel is formed (column 3 lines 55-65). Regarding  claim 7, the claimed phase “is applied to a model of the mouth before the channel is formed” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 8, Martin discloses where the pre-set arch is made of a moldable material when subjected to heat (column 3 lines 60-65 disclosing plastic).
Regarding claim 9, Martin further discloses where at least one of an arch width, occlusal planes, and the amount of base material of the pre-set arch of denture teeth are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base (column 4 lines 41-50 disclosing the occlusal plan is adjusted to fit a patient’s mouth by their bite positioning before being attached to the base). Regarding  claim 9, the claimed phase “are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Martin’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 10, Martin further discloses where the pre-set arch of denture teeth is one of a partial set of denture teeth and a full set of denture teeth (Fig. 17 element 20/21).
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazar et al. (US 4,470,815). 
Regarding claim 1, Hazar discloses an arch device for a denture (Figs. 1 and 2 showing dentures 10 and 11), having a denture base of a denture base material (Figs. 7,8 element 11, column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is  methylmethacyrlate), a channel formed along an occlusal surface of the denture base (Figs. 7 and 8 elements 25 and 30 showing a channel), an a preset arch of denture teeth that sits in the channel formed along the occlusal surface of the denture base where the pre-set arch of denture teeth has an amount of denture teeth base material applied to it (Figs. 7 and 8 elements 23 or 31).
Regarding  claim 1, the claimed phase “pre-set arch” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Hazar’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 2, Hazar further discloses where the amount of denture base material is applied to at least one of a buccal or labial portion of the pre-set arch of the denture teeth (Fig. 7 and 8 element 23 and 31 showing base material on at least the labial side).
Regarding claim 3, Hazar further discloses where the arch device is one of an upper arch device and a lower arch device (Figs. 1 and 2 elements 10 and 11).
Regarding claim 4, Hazar further discloses where the denture base material is at least one of a light cure and an auto polymerizing material (column 3 lines 7-14 disclosing  the material auto-polymerizes-curing when heated, column 2 lines 61-65 disclosing the material is maintained at  low temperature to prevent it from self-curing).
Regarding claim 7, Hazar discloses where the denture base formed to a cast of the patient’s mouth and has a channel formed in it (column 2 lines 43-55). Regarding  claim 7, the claimed phase “is applied to a model of the mouth before the channel is formed” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Hazar’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 8, Hazar discloses where the pre-set arch is made of a moldable material when subjected to heat (column 6 lines 5-11 disclosing the arch made of the same base material as the denture base column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is  methylmethacyrlate which is a thermoplastic that becomes moldable, adjustable upon heating).
Regarding claim 9, Hazar further discloses the arch device that could have at least one of an arch width, occlusal planes, and the amount of base material of the pre-set arch of denture teeth are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base (column 6 lines 5-11 disclosing the arch made of the same base material as the denture base column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is  methylmethacyrlate which is a thermoplastic that becomes moldable, adjustable upon heating).
Further regarding  claim 9, the claimed phase “are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that Hazar product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 10, Hazar further discloses where the pre-set arch of denture teeth is one of a partial set of denture teeth and a full set of denture teeth (Fig. 1 and 2 elements 10/11).
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Nostitz et al. (US 4,337,042). 
Regarding claim 1, von Nostitz discloses an arch device for a denture (title and abstract), having a denture base of a denture base material (Fig. 1  base element, column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is  methylmethacyrlate), a channel formed along an occlusal surface of the denture base (Fig. 1 cutout forms a channel in the denture base), an a preset arch of denture teeth that sits in the channel formed along the occlusal surface of the denture base where the pre-set arch of denture teeth has an amount of denture teeth base material applied to it (Fig. 1 teeth in material with arrows showing direction the preset arch is inserted into the base).
Further regarding  claim 1, the claimed phase “pre-set arch” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methylmethacrylate material.  
Regarding claim 2, von Nostitz further discloses where the amount of denture base material is applied to at least one of a buccal or labial portion of the pre-set arch of the denture teeth (Fig. 1 showing visible base material on at least the labial side of the arch).
Regarding claim 3, von Nostitz further discloses where the arch device is one of an upper arch device and a lower arch device (Figs. 1 denture for either upper or lower or both).
Regarding claim 4, von Nostitz further discloses where the denture base material is at least one of a light cure and an auto polymerizing material (column 3 lines 49-53 disclosing rapid hardening acrylate plastic).
Regarding claims 5 and 6, von Nostitz discloses a bonding agent of self-curing methylmethacrylate monomer(column 4 lines 17-22 disclosing a denture base material of acrylic, and that dental acrylic is methylmethacyrlate) is applied to the denture base portion of the pre-set arch of denture teeth to couple the pre-set arch of denture teeth to the denture base (column 3 lines 49-53 disclosing rapid hardening acrylate plastic applied to the base portion and arch).
Regarding claim 7, von Nostitz discloses where the denture base formed to a cast of the patient’s mouth and has a channel formed in it (Fig. 1 showing base and channel). Further regarding  claim 7, the claimed phase “is applied to a model of the mouth before the channel is formed” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methylmethacrylate material.  
Regarding claim 8, von Nostitz discloses where the pre-set arch is made of a moldable material when subjected to heat (column 3 lines 8-16 disclosing the arch made of the same base material as the denture base of acrylic, and that dental acrylic is  methylmethacyrlate which is a thermoplastic that becomes moldable, adjustable upon heating above its glass transition temperature as a polymer material).
Regarding claim 9, von Nostitz’s further discloses the arch device that could have at least one of an arch width, occlusal planes, and the amount of base material of the pre-set arch of denture teeth are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base (column 3 lines 8-16 disclosing the arch made of the same base material as the denture base of acrylic, and that dental acrylic is  methylmethacyrlate that is flexible or soft). Further regarding claim 9, the claimed phase “are adjusted to fit a model of the patient’s mouth prior to the pre-set arch being applied to the denture base” is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, it appears that von Nostitz’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of methyl methacrylic material.  
Regarding claim 10, von Nostitz’s further discloses where the pre-set arch of denture teeth is one of a partial set of denture teeth and a full set of denture teeth (Fig. 1 showing partial set).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	06/01/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772